DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28 & 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aswani (US 20100099170 A1).
 	For claim 28, Aswani discloses a method comprising: 
sampling algal flora from an agricultural location (para. 0027,0034,0038; Aswani discusses samples collected for the desired algal species from various location or in the pond itself); 
selecting at least one desired algae species for propagation from the algal flora, the at least one desired algae species being present in the algal flora of the agricultural location at an initial concentration (para. 0027,0034,0038; selecting the high-yield species in the pond); 
propagating the at least one desired algae species in at least one bioreactor (para. 0027,0032,0034,0038; bioreactors as mentioned throughout); and 
delivering the at least one desired species to the agricultural location to increase the concentration of the algae species to a concentration greater than the initial concentration (para. 0027,0034,0038; biologists isolate, bred and return the high-yield species into the pond, and discussion of the threshold for the high-yield species).  
For claim 29, Aswani discloses the method as described in the above, and further discloses wherein the at least one bioreactor is adapted to propagate the at least one desired algae species in a culture solution using in combination at least one of natural and artificial light (para. 0030 discusses sunlight 101), and at least one nutrient comprising at least a6 ACTIVE 49845256v1Application No. 16/534,907Attorney Docket No. 178676-030001/UScarbon source (para. 0030 discusses carbon dioxide 103), wherein at least one desired algae species are freely suspended in and form part of the culture solution (in the open bioreactor per para. 0038); and an algae nutrient supply coupled to the at least one bioreactor (nutrients 102 per para. 0030,0031) and a controller (the PLC and controllers discussed in para. 0037,0038, etc.) for controlling flow between a water conditioning assembly and the at least one bioreactor, the water conditioning assembly coupled as an input of supply water to the at least one bioreactor (water 107; para. 0037 filtered water and various water sources), and conditions the supply water to a specified purity that enables substantially unhindered growth of the at least one desired algae species in the culture solution to a specified concentration (para. 0037, filtered water is water purifying for purity), and the controller controls supply of the algae nutrient supply to the at least one bioreactor (such is the function of the controllers as discussed throughout); and a carbon dioxide source coupled to the at least one bioreactor, wherein the carbon dioxide is injected into the culture solution as the carbon source (implied because there is carbon dioxide 103 per para. 0030).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aswani (as above).
For claim 30, Aswani discloses the method as described in the above, and further discloses in para. 0004 that it is known in the art to include sensors or probes to detect carbon dioxide in the system and if there is not enough, the controller sends instruction to the system to provide the carbon dioxide. Since Aswani is unclear if he uses these sensors in his system or not, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second controller coupled to a probe, wherein the second controller regulates release of carbon dioxide from the carbon dioxide source to the bioreactor based at least in part on one or more measurements from the probe as Aswani discusses that this is well known in the art in para. 0004 in the method of Aswani in order to provide detection of carbon dioxide in the system so as to provide CO2 if needed. 
Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aswani (as above) in view of Linden et al. (US 20050061737 A1).
For claim 31, Aswani discloses the method as described in the above, but is silent about wherein the water conditioning assembly includes an ozone generator coupled to an ozone contactor, wherein the ozone generator generates ozone and delivers the ozone to at least partially ozonate the supply water.  
Linden et al. teach a method comprising a water conditioning assembly includes an ozone generator coupled to an ozone contactor, wherein the ozone generator generates ozone and delivers the ozone to at least partially ozonate the supply water (para. 0053,0054,0118,0160).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an ozone generator coupled to an ozone contactor as taught by Linden et al. in the water conditioning assembly in the method of Aswani in order to sterilize the water for better algae growth. 
For claim 32, Aswani discloses the method as described in the above, but is silent about wherein a solids filter is positioned upstream from the ozone contactor, wherein the solids filter removes solids from supply water.  
In addition to the above, Linden et al. teach a solid filter (any one of 3a-3c) that can be placed anywhere in the system as needed to remove solids from the water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a solid filter as taught by Linden et al. in the method of Aswani in order to filter out solids from the water. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the solids filter of Aswani as modified by Linden et al. upstream from the ozone contactor, depending on where in the system the user wishes to remove solids from the water, since Linden et al. stated that the filter can be placed anywhere as desired or needed.
For claim 33, Aswani discloses the method as described in the above, but is silent about wherein at least one of a carbon filter and/or a UV light system are positioned downstream from the solids filter, wherein the at least one of the carbon filter and the UV light system at least partially de-ozonates the ozonated supply water.  
	In addition to the above, Linden et al. teach a UV light system (para. 0160,0161), wherein the at least one of the carbon filter and the UV light system at least partially de-ozonates the ozonated supply water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a UV light system as taught by Linden et al. in the method of Aswani in order to sterilize the water for better algae growth. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a solid filter as taught by Linden et al. in the method of Aswani in order to filter out solids from the water. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the UV light system of Aswani as modified by Linden et al. downstream from the solids filter, depending on where in the system the user wishes to further sterilize water. 	
For claim 34, Aswani as modified by Linden et al. teaches the method as described in the above, but is silent about wherein at least one pressurized air supply is coupled to the bioreactor, wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor.
	In addition to the above, Linden et al. teach wherein at least one pressurized air supply is coupled to the bioreactor (para. 0152), wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor (the action of blowing in air would implied that bubbles will be created; also, injection of oxygen would implied that bubbles from the injection would create bubble). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one pressurized air supply as taught by Linden et al. coupled to the bioreactor, wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor, in the method of Aswani as modified by Linden et al. in order to provide oxygen enriched air for enhancing algae growth and aeration of the system.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argued that the Office has mapped an agricultural location to the "pond" ("para. 0027,0034,0038; selecting the high-yield species in the pond"). However, Aswani does not disclose returning any algae species to the pond: the algae that is propagating in the pond "is harvested and then is filtered and dried and its oil is extracted 105" (Aswani, paragraph 0030).

	Para. 0027 clearly stated that the biologists isolated the algae, bred them in some sort of bioreactor, or engineered high-yield strains in some sort of bioreactor, so that they can coexist with the native species. Thus, “coexist with the native species” clearly means that the algae are placed back into the agricultural location or pond in order to coexist with the native species. The harvesting exists last after the desired or high-yield species are introduced back or returned back into the pond or agricultural location. Para. 0030 merely discussed the targeted algae being harvested but clearly, the targeted algae is the desired or high-yield species that are placed back into the pond to coexist with native species and then harvested from there. Otherwise, why would Aswani mentioned coexisting with native species and why would a pond even matter because Aswani can just raised the desired or high-yield species in a bioreactor and then harvested. One reading Aswani would conclude that the desired or high-yield species is placed back into the pond to increase growth of that desired or high-yield species so as to be harvest for oil. In addition, even the flow charts of figs. 5-6 show the desired or high-yield species are being delivered back into the pond to grow until they meet the threshold. 
Applicant argue that in addition, the "pond" referenced throughout Aswani is also the bioreactor. The Office maps the "pond" to both an agricultural location and at least one bioreactor, which is improper. The pond is where the species is bred, and there is no returning the species to the agricultural location (i.e., pond) to increase concentration as required by the claim.

	There are more than one pond or bioreactor or agricultural location in Aswani because para. 0027, alone, indicates that the desired or high-yield species are isolated, bred or engineered, and put back into the pond or agriculture location to coexist with native species until the desired or high-yield species reach a threshold of concentration (figs. 5-6). When the desired or high-yield species are “isolated, bred or engineered”, they have to be in a bioreactor, be it another pond. Why would Aswani put the desired or high-yield species in the same one pond because how would that be “isolate” and be separately bred or engineered? Para. 0034 even stated that once the desired or high-yield species grow faster than the native species, they can be harvested for the oil. This clearly states that the desired or high-yield species are returned to the agriculture location or pond. 
Applicant argued that with regard to claim 31, Applicant respectfully submits that the Office has failed to make a prima facia case of obviousness. As an initial matter, the two references are non-analogous art as evidenced by (1) the lack of any shared classification, and (2) by the fact Aswani is directed to a bioreactor for making fuel and Linden is a process for purifying wastewater. The Office attempts to use Linden to assert it would be obvious to add an ozone generator to Aswani. However, Linden's ozone generator is the very last part of the system meant to sterilize the water to make "drinking water" (par. 0162). It is only fed back into the system after further processing to mitigate water loss in "arid areas" (par. 0162), not to improve propagation.

In response to applicant's argument that Linden et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Linden et al. and Aswani, both relate to bioreactor and cultivating algae, thus, they are of analogous art. In addition, even though they both have different intention or intended use for their inventions, they have intermediate steps of cultivating algae in bioreactors that relate or analogous. Furthermore, applicant merely claimed “a method” in the preamble, so “a method” covers a variety of applications regardless of that can be analogous or non-analogous because there is no specific method being claimed. Moreover, it would be obvious for one of ordinary skill in the art to employ an ozone generator as taught by Linden et al. in the method of Aswani, since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Including an ozone generator from Linden et al. would benefit to sterilize the water for better algae growth. 
Applicant argued that there is no teaching in Linden or Aswani of sterilizing water to grow algae. The only place the Office could have arrived at this motivation is from Applicant's own disclosure through hindsight reasoning.

 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
	As stated in the above, both Aswani and Linden teach culturing algae in some ways and both include bioreactor system. Aswani teaches the important of having filtered water inflow (para. 0037) and Linden teaches using an ozone generator to sterilize water. Thus, one of ordinary skill in the art would realize that having an ozone generator as taught in Linden in the method of Aswani would help sterilize the water for better algae growth. This is a proper rationale obtained from understand the two references and not through hindsight reasoning. In addition, an ozone generator is extremely well known in the art of algae cultivation so there is nothing new in placing an ozone generator as taught by Linden in the method of Aswani so as to provide a more clean water for the algae to grow. 
Applicant argued that with regard to the claim 32 rejection, the same arguments against the combination applies. In addition, there is no solids filter positioned upstream from the ozone contractor in Linden as required by the claim. The Office cannot rely on Linden's entire system for motivation for placing
a solids filter "anywhere" because only Linden's ozone contractor is being integrated into Aswani, and Linden's teachings are limited to using ozone to sterilize water for drinking. Why would one of ordinary skill sterilize water to a level of consumption for Aswani' s system just to simply dump the water into a pond that is exposed to multiple "native species" (Aswani, par. 0011) of organisms? While Linden may make a blanket assertion that "sterilization units making use of UV and/or ozone is placed anywhere in the system," (par. 0054), it is still up to the Office to provide a reasonable motivation for doing so. 

	Similarly as explained in the above, having clean or more sterilized water will further enhance certain species of algae because the environment to grow is cleaner without numerous pathogen or contaminants that may hinder growth. In addition, the examiner has provided a reasonable motivation as stated in the rejection and reinterated herein “It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a solid filter as taught by Linden et al. in the method of Aswani in order to filter out solids from the water.” Furthermore, placing a filter in a location is not new in the art and would depend on where the user wishes to filter unwanted matters. Moreover, claim 32 is not dependent on claim 31 so applicant’s argument that why one would place the solid filter anywhere when the ozone generator is being integrated into Aswani is not relevant. 
Applicant argued that the claim 34 rejection is deficient because the Office relies on the teachings for one type of bioreactor that uses "suspended carriers on which the biofilm grows" (Linden, par. 0094) for a completely different type of bioreactor which is Linden's open pond. Noting again that these systems are non-analogous, the Office has failed to show that such a combination would even work much less produce the desired result.

In response to applicant's argument that Linden et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Linden et al. and Aswani, both relate to bioreactor and cultivating algae, thus, they are of analogous art.  In addition, employing at least one pressurized air supply as taught by Linden et al. in the method of Aswani benefits in that it can provide oxygen enriched air for enhancing algae growth and aeration of the system. Again, Linden et al. may have a different intention but the claimed limitation calls for having the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor, thus, the at least one pressurized air supply as taught by Linden et al. does performed this intended use even though Linden et al. may or may not state as such. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643